         Case 2:14-cr-00323-GAM Document 1272 Filed 04/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
         v.                                   :       CRIMINAL ACTION NO. 14-323-4
                                              :       CIVIL ACTION NO. 20-2754
BRAHEEM EDWARDS                               :


McHugh, J.                                                                  April 15, 2021

                                       MEMORANDUM


   Petitioner Braheem Edwards seeks relief under 18 U.S.C. § 2255 based on the Supreme Court’s

Rehaif decision. For the reasons that follow, Mr. Edwards’ petition will be denied.


   I.         Factual Background

         Mr. Edwards pleaded guilty in 2015 to several drug trafficking and related charges. See

Judgment, ECF 1044. He also pleaded guilty to violating 18 U.S.C. § 922(g) for being a felon in

possession of a firearm. Id.

         On October 4, 2018, this Court sentenced Mr. Edwards to 120 months’ imprisonment and

six years of supervised release. See Judgment, ECF 1044. Due to the COVID-19 pandemic and

compelling family circumstances, I ordered Mr. Edwards’ early release from prison on March 23,

2021, with an order that he begin the six years of supervised release. See Order Granting Motion

for Compassionate Release, ECF 1260.


   II.        Discussion

         Although he has been released from his term of imprisonment, Mr. Edwards is subject to

the restrictions imposed by the terms of supervised release, and so his habeas petition is therefore




                                                  1
        Case 2:14-cr-00323-GAM Document 1272 Filed 04/15/21 Page 2 of 4




not moot. See Jones v. Cunningham, 371 U.S. 236, 243 (1963); Hensley v. Municipal Court, 411

U.S. 345, 351 (1973).

        Turning to the merits, in Rehaif, the Supreme Court held that in order to be convicted of

18 U.S.C. § 922(g), the United States must prove “both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred from possessing

a firearm.” Rehaif v. United States, 129 S. Ct. 2191, 2200 (2019). Mr. Edwards pleaded guilty to

subsection (1) of § 922(g), which prohibits possession of a firearm by anyone “who has been

convicted in any court of, a crime punishable by imprisonment for a term exceeding one year.” 18

U.S.C. § 922(g)(1); see Judgment, ECF 1044. Mr. Edwards, petitioning pro se, seeks relief under

Rehaif for this count, presumably arguing that the Government did not prove the necessary

elements, as he pleaded guilty prior to the Rehaif decision. See Motion to Vacate, Set Aside, or

Correct Sentence, ECF 1222.

        The Government argues that pursuant to the concurrent sentence doctrine, I should not

consider Mr. Edwards’ petition. See Gov. Resp. in Opposition at 3, ECF 1240. Under this

doctrine, courts may decline to review challenges to a conviction “when the alleged error is

associated only with counts for which concurrent sentences are imposed and the other sentences

are unassailable.” Jones v. Zimmerman, 805 F.2d 1125, 1128 (3d Cir. 1986). “The theory is that

because the defendant remains sentenced in any event, reviewing the concurrently sentenced

counts is of no utility.” Id.

    Here, Mr. Edwards was sentenced to 120 months on a drug trafficking charge — the firearm

possession charge therefore did not increase his sentence. See Judgment, ECF 1044. As mentioned

above, Mr. Edwards has been released from prison and is now serving a six-year term of supervised

release. At his sentencing, I clarified that the supervised release sentence consisted of: five years


                                                 2
          Case 2:14-cr-00323-GAM Document 1272 Filed 04/15/21 Page 3 of 4




for Count One, one year each for Counts 192, 212 and 216, six years for Count 194, six years for

Count 236, five years for Count 204 and five years for Count 258, all to run concurrently. See Tr.

Sent. Hearing at 33, ECF 1045. Count 258 charged Mr. Edwards with violating 18 U.S.C. 922(g),

but all other Counts were related to drug trafficking and are thus unrelated to this Rehaif petition.

See Second Superseding Indictment, ECF 264. Thus, Mr. Edwards’ sentence of supervised release

would not be affected by a grant or a denial of this habeas petition.

    “The fact that a defendant may possibly suffer collateral consequences, such as impaired parole

eligibility, has been cited as an objection to use of the [collateral consequences doctrine].” Jones,

802 F.2d at 1128. See Carafas v. LaVallee, 391 U.S. 234, 237-38 (1968) (holding that habeas

petitioner was “in custody” for mootness purposes due to the “collateral consequences” resulting

from his conviction); United States v. LaPointe, 690 F.3d 434, 439 n.1 (6th Cir. 2012) (declining

to apply the concurrent sentence doctrine where the relevant conviction “may subject [the

defendant] to future adverse collateral consequences including delay of eligibility for parole, a

harsher sentence under a recidivist statute for any future offense, credibility impeachment, and

societal stigma.”).

         But as in Jones, “the record here contains no evidence of any such potential detriment to

the petitioner.” 802 F.2d at 1128. The Court is unaware of any collateral consequences that could

be imposed on Mr. Edwards as a result of the § 922(g) conviction that would not exist as a result

of the other charges to which he pleaded guilty. 1 For example, irrespective of this conviction, Mr.

Edwards is prohibited from owning a firearm in the future since he served more than one year in



1
  For purposes of the concurrent sentence doctrine in the habeas context, the existence of a $100 special assessment
associated with the § 922(g) Count does not suffice to establish that a petitioner is in “custody” and thus can receive
habeas review. See United States v. Ross, 801 F.3d 374, 379 (3d Cir. 2015). Cf. Ray v. United States, 481 U.S. 736,
737 (1987) (per curiam) (holding on a defendant’s direct appeal that the concurrent sentence doctrine was
inappropriate where the defendant was ordered to pay a $50 special assessment fee per Count).

                                                          3
         Case 2:14-cr-00323-GAM Document 1272 Filed 04/15/21 Page 4 of 4




prison for this offense, which included drug trafficking charges. See 18 U.S.C. § 922(g)(1). See

also Ross, 801 F.3d at 382-83 (holding that collateral consequences could not suffice for purposes

of “custody” in a habeas petition where no such collateral consequences had been identified and

were “supported by nothing more than speculation.”). 2

        Based on the record before me, the concurrent sentence doctrine is appropriate to apply.

Accordingly, the habeas petition is denied. An appropriate order will follow.




                                                                   /s/ Gerald Austin McHugh
                                                                   United States District Judge




2
  I note that Mr. Edwards did not receive a sentencing enhancement under 18 U.S.C. § 924(c) and so even in the
event of a subsequent prosecution, he would not be subject to an enhanced sentence under § 924(c)(1)(C).

                                                        4
